Citation Nr: 1401020	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and GH






ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The Veteran had active service from December 1959 to December 1979, to include a tour of duty in the Republic of Vietnam from January 1971 to December 1971.  He died in February 2007.  The appellant is the Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was Remanded in May 2011 and in November 2011.

In February 2011, the appellant and her daughter-in-law testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The evidence establishes that the Veteran served in Vietnam, so it is presumed as a matter of law that he was exposed to herbicides.


2.  The Veteran's death was caused by bladder cancer which spread to the prostate and other locations in his body; he also had rectal cancer.  

3.  Bladder cancer and rectal cancer are not diseases which may be presumed related to exposure to herbicides.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify a claimant of the elements required to substantiate a claim for VA benefits, and a duty to assist the claimant to obtain evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the context of a claim for benefits based on the cause of the Veteran's death, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the cause of the Veteran's death based on a condition for which service connection was not in effect at the time of the Veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).
The appellant was sent numerous communications describing the evidence required to substantiate a claim for the cause of the Veteran's death.  The RO provided initial pre-adjudication notice by letter dated in June 2007.  In July 2007, additional notice, which identified the specific nature of evidence required where the claim for the cause of the Veteran's death was based on exposure to herbicides.  

The pre-adjudicatory notices did not fully comply with the Hupp directives, in that the appellant was not specifically notified that service connection was not in effect for any disability at the time of the Veteran's death.  However, the appellant's statements regarding her claim for pension benefits, which was granted, and her testimony before the Board in February 2011 establish that the appellant was aware that the Veteran was not granted service connection for any disability during his lifetime.  This testimony was followed by Remand in May 2011 and readjudication of the claim in a supplemental statement of the case issued in August 2011 and Remand in November 2011 and readjudication in July 2012. 

The claimant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, neither the claimant nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records have been associated with the claims file.  The Veteran's service in Vietnam has been verified.  The validity of the appellant's marriage to the Veteran has been accepted.  The appellant has identified private clinical records, and those records were requested.  VA also obtained a medical opinion in 2009.  The Board notes that, although private medical records dated in 1998 were obtained after the VA opinion was rendered in 2009, no addendum to that opinion is required, as the 1998 private treatment records establish that no diagnosis of prostate cancer was assigned in 1998.  The appellant has not identified any additional non-VA records that might support her claim.  VA has met its duty to assist by requesting the private records identified by the appellant.  

The Board notes that, at the time of the Veteran's discharge from VA hospitalization in January 2007, the Veteran was referred to hospice care by VA.  The hospice care records are not associated with the claims file.  The copies of VA clinical records associated with the claims file are not complete, and no additional VA clinical records are available in the electronic records (Virtual VA or VBMS) associated with the appellate file.  

However, the claim for service connection for prostate cancer is denied as a matter of law.  The September 2009 VA opinion makes it clear that the earlier pathology reports are entirely and uniformly unfavorable to a finding that the Veteran had a cancer which originated in the prostate.  The appellant does not argue that the pathology report associated with the claims file is inaccurate.  The Board finds that there is no reasonable possibility that obtaining additional VA records or records of hospice treatment would change the basic facts of this case or the law applicable to this claim.  

The appellant has not identified any other evidence that might be relevant; the appellant specifically stated, in fact, that there was no additional evidence she could obtain or submit.  Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  For all the above reasons, appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection - Cause of Death

The appellant asserts that service connection for the cause of the Veteran's death is warranted because she claims that the Veteran's death was due to prostate cancer, which is presumed related to the Veteran's service in Vietnam.  

In order to establish service connection for the cause of the Veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, the Veteran was not granted service connection for any disability during his lifetime.  Therefore, the appellant must establish both that the Veteran is entitled to service connection for the claimed disorder, prostate cancer, and must establish that his death was due to prostate cancer.  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as a malignant tumor, if manifested within an applicable presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's service separation was in 1979, and there is no evidence that any cancer was detected within the one-year presumptive period applicable for a malignant tumor, or that symptoms of any malignant tumor were chronic and continuous after the Veteran's service.  Therefore, no further discussion of the service connection based on chronicity and continuity of symptoms for a disorder defined as chronic is required.  

According to the certificate of death, the Veteran died in February 2007 as a result of bladder and rectal cancer.  The evidence of record, including the service treatment records (STRs) does not show, nor does the appellant suggest, that the Veteran's death was due to a disability for which service connection had been established during the Veteran's lifetime.  Rather, the appellant maintains that service connection for the prostate cancer which she asserts caused the Veteran's death is warranted because the Veteran was exposed to herbicides during his Vietnam service.  

Service connection for disability that is claimed to be due to herbicide exposure during service can be established on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), as well as on the basis of direct service connection.  The presumptive service connection authorized under 38 U.S.C.A. § 1116 does not place a time limit on the incurrence of a presumptive disorder.  Prostate cancer, but not bladder or rectal cancer, may be presumed service-connected if incurred at any time following service by a person who was exposed to herbicides.  In this case, the Veteran's service on the ground in Vietnam has been established, and the Veteran is presumed to have been exposed to herbicides.  

The medical evidence reflects that the Veteran received VA treatment for colon cancer in 1997; a colon resection was performed at that time.  The Board notes that no gastrointestinal tract cancer is among the diseases defined by law or regulation as a disorder which may be presumed related to exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Thus, service connection for rectal cancer as a primary or contributory cause of the Veteran's death may not be granted on the basis of a presumption related to exposure to herbicides.

Private medical records from J.C., M.D., dated in 1998 reflect that the Veteran had undergone radiation therapy and chemotherapy which ended earlier that year, and he had some prostate tenderness.  A diagnosis of prostatitis was assigned.  A laboratory examination of the Veteran's blood for prostate-specific antigen (PSA) conducted in April 1998 was normal.  For purposes of information, the Board notes that the level of PSA antigen is elevated (above 4.00 nanograms/deciliter) in a certain percentage of men having prostate cancer.  Stedman's Medical Dictionary 101-102 (27th ed. 2000).  

In her May 2007 claim for service connection for the cause of the Veteran's death, the appellant stated that the Veteran died of a "cancer condition" which was "an Agent Orange presumptive" condition.  The Veteran's death certificate stated that the Veteran died of bladder and rectal cancer.  As noted above, neither bladder cancer nor rectal cancer is among the disorders which may be presumed due to exposure to herbicides.

In argument submitted in June 2008, the appellant stated that the Veteran's cancers of the prostate, bladder, and rectum were "all inter-related."  The appellant stated that the prostate, bladder, and rectal surgery were all the same day, and that the cancer had metastasized throughout the entire urothelial area, with extensive tumor involvement of the prostate.  The appellant stated that, even though the cause of death was listed as bladder and rectal cancer, the VA treatment records "do indicate" the prostate cancer was a contributing cause of death.  

VA treatment records reflect that the Veteran was referred to VA after he sought evaluation from Dr. W. for gross hematuria.  Diagnostic testing to determine whether a carcinoma was present and to determine the site of the primary tumor was conducted.  Pathologic examination of tissue from several sites showed atypical urothelial cells.  For purposes of information only, the Board notes that the term "urothethial" refers to the epithelial lining of the urinary tract.  Dorland's Illustrated Medical Dictionary 2039 (31st ed. 2007).  The urothelium is a layer of transitional epithelium in the wall of the bladder, ureters, and renal pelvis.  Id.  Although the prostate gland surrounds a man's bladder neck and urethra, the prostate is made up of glandular material and muscle fibers.  Dorland's Illustrated Medical Dictionary 1553 (31st ed. 2007). 

The Veteran underwent radical cystoprostatectomy with ileal conduit urinary diversion and distal left colostomy in November 2004.  The preoperative diagnoses were bladder cancer and rectal cancer.  The same diagnoses were assigned postoperatively.  The November 2004 pathology report stated that there was invasive carcinoma of the bladder, vesicles, and prostate "most consistent with urothelial origin."  VA treatment records thereafter reflect that the Veteran was treated for an aggressive, invasive bladder cancer.  In January 2007, the Veteran was admitted for VA hospitalization for treatment of carcinomatosis (widespread dissemination of carcinoma to multiple sites).  

In October 2009, a VA medical opinion stated that the major cause of death was end-stage metastatic transitional cell carcinoma of the bladder, and rectal cancer was a minor cause contributing to the Veteran's death.  The reviewer noted that the Veteran had "several surgeries" for the aggressive bladder cancer.  The reviewer opined that the Veteran's prostate cancer was an invasion of the surrounding area, including the prostate, by an aggressive bladder cancer.  

The medical evidence establishes that the Veteran had bladder cancer which invaded other tissues, and had a rectal adenocarcinoma.  The appellant does not dispute that the Veteran had bladder cancer, she argues that prostate cancer should be considered a contributory cause of the Veteran's death because there was "[e]xtensive [t]umor involvement" of the prostate requiring surgical removal of the prostate.  

In VAOPGCPREC 18-97, VA's General Counsel addressed whether a Veteran is entitled to presumptive service connection based on exposure to an herbicide agent if a cancer listed in 38 C.F.R. § 3.309(e) is caused by metastasis from cancer of another organ.  The General Counsel noted that it was "well established" that a primary cancer of one organ may metastasize into other organs, causing secondary tumors in those other organs.  The General Counsel noted that "[m]etastasis" is "the transfer of disease from one organ or part to another not directly connected with it."  
VA's General Counsel noted that a similar question previously arose in the context of the presumption of service connection for diseases due to ionizing radiation.  Service connection for a disease for which a presumption of service connection is available in the case of a radiation-exposed Veteran was denied where it was determined that the disease resulted from metastasis of a nonradiogenic cancer.   Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (upholding denial of service connection for cancer listed in 38 U.S.C. § 1112(c) in light of evidence that that cancer resulted from metastasis of cancer not listed in that statute). 

The General Counsel reasoned that evidence that establishes that a cancer for which presumptive service connection was authorized based on exposure to herbicides was, in fact, caused by metastasis from a cancer not associated with herbicide exposure constituted affirmative evidence to rebut the presumption that the secondary cancer was caused by in-service herbicide exposure.  By definition, the General Counsel stated, metastasis would represent the progress of the nonservice-connected primary cancer, and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure.  In a precedent opinion which is binding on the Board, the General Counsel concluded that presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  VAOPGCPREC 18-97.

In this case, the pathology reports and the May 2009 medical opinion establish that the Veteran had primary bladder cancer which metastasized to the prostate.  Since the prostate cancer was cause by the bladder cancer, and the bladder cancer may not be presumed due to the Veteran's service, presumptive service connection for the prostate cancer which was present in the Veteran's case may not be granted, as a matter of law.  Additional development of the evidence would be fruitless, as the pathology report establishes the original type of cancer, and the May 2009 medical opinion reiterates that the medical evidence following the pathology report is consistent with the pathology findings.  

Finally, the Board notes that the appellant's representative argues that service connection for the cause of the Veteran's death is warranted because the final supplemental statement of the case (SSOC) states that private medical evidence obtained from Dr. J. C. "does show that prostate cancer is the cause of death" or that prostate cancer was the primary site of the Veteran's cancer.  See December 2013 Informal Hearing Presentation at 2; July 2012 SSOC at 7.  The evidence obtained from Dr. J. C., as discussed above, reflects a diagnosis of prostatitis in 1998 and reflects that diagnostic testing was negative for PSA.  It is clear from the context that the SSOC should read "does not show" and that the omission of the word "not" in the sentence is a typographical error.  The decision rendered in the July 2012 SSOC was that the claim for service connection for the cause of the Veteran's death remained denied.  To the extent that the July 2012 SSOC is internally inconsistent with the adjudication rendered, the SSOC is incorrect.  That typographical omission does not, however, prejudice the appellant or allow the Board to grant service connection for the cause of the Veteran's death on any basis.  

Since service connection for the Veteran's prostate cancer which was due to invasion of the prostate by urothelial cancer cannot be granted, VA is precluded from finding that a service-connected cancer was a primary or contributory cause of the Veteran's death.  As there is no reasonable doubt about the accuracy of the pathology report, the denial of presumptive service connection for prostate cancer is a matter of law.  There is no lay contention or medical evidence that service connection for prostate cancer is warranted on any other basis.  The claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


